Citation Nr: 0839111	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  03-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.



REPRESENTATION

Appellant represented by:	Kenneth C. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




REMAND

The veteran served on active duty from January 1963 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Board thereafter denied the 
appellant's claim in a decision dated in February 2006.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a decision 
dated in June 2008, the Court vacated the Board's February 
2006 decision and remanded the case to the Board for further 
proceedings consistent with the Court's decision.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2008).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era, specifically:  2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).  For those whose exposure to herbicides is 
presumed, and where exposure to the herbicides in question is 
otherwise shown, service connection is granted on a 
presumptive basis for a variety of diseases, including non-
Hodgkin's lymphoma.  38 C.F.R. § 3.309(e) (2008).  

Here, the evidence shows that the veteran served in Germany 
while in service, and did not serve in Vietnam or Korea; the 
veteran does not contend otherwise.  The veteran contends, 
rather, that he was exposed to herbicides that are thought by 
him to have been Agent Orange while serving in Germany.  In a 
September 1995 statement, the veteran averred that, while 
stationed at Schweinfurt, Germany he was given extra duty 
spraying weeds with what he understood to be a defoliant.  He 
also averred that he pulled border duty along the 
Czechoslovakian border, where he believed defoliants were 
used, based on his seeing others spraying there.  

In its June 2008 decision, the Court found that the Board's 
February 2006 decision was clearly erroneous in concluding 
that VA had satisfied its duty to assist the veteran in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  Specifically, the Court found that the agency of 
original jurisdiction (AOJ) had not complied with its duty to 
assist because it did not take the specific steps required by 
the VA Adjudication Procedure Manual and Manual Rewrite 
(MR21-1 MR) in seeking to determine whether or not the 
veteran was exposed to herbicides while serving in Germany.  

The MR21-1 MR states in pertinent part that verification of 
claimed exposure to herbicides in locations other than the 
Vietnam or along the Korean DMZ requires that the AOJ use the 
following table:  

Ste
p
Action
1
Ask the veteran for the approximate dates, 
location, and nature of the alleged exposure.
2
Did the veteran furnish this information 
within 30 days?
*	If yes, go to Step 3. 
*	If no, decide the claim based on the 
evidence of record. 
3
*	Furnish the veteran's detailed 
description of exposure to C&P Service 
via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE, and 
*	request a review of DoD's inventory of 
herbicide operations to determine whether 
herbicides were used as alleged. 
4
Did C&P Service's review confirm that 
herbicides were used as alleged?
*	If yes, determine whether service 
connection is otherwise in order. 
*	If no, submit a request to JSRRC for 
verification of exposure to herbicides. 

M21-1 MR, IV.ii.2.C.10.n (2008).  

Here, there is no evidence that the AOJ contacted the VA C&P 
Service via e-mail, furnishing the veteran's detailed 
description of alleged exposure to herbicides in Germany and 
requesting a review of DoD's inventory of herbicide 
operations to determine whether herbicides were used as 
alleged, as required in Step 3 in the table above.  If such 
inquiry was made, there is no evidence of what the response 
was, or that, if the C&P Service's review did not confirm 
that herbicides were used as alleged, that a request was 
submitted to U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification of exposure to herbicides as 
alleged by the veteran, as required in Step 4 in the table 
above.  The Board must therefore remand in order that the 
requirements of M21-1 MR, IV.ii.2.C.10.n be met.  

The Board also notes that a recent decision by the Court 
specifies that VCAA notification to the veteran applies to 
all five elements of a service connection claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  On remand, the RO must ensure that VA's 
duty to notify, as clarified by the Court in Dingess, is 
satisfied.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the VCAA is completed.  
Specifically, the Board notes that the 
veteran has not been informed as regards 
the criteria for assignment of disability 
ratings and for award of an effective 
date.  See Dingess, supra.  

2.  The AOJ should contact the VA C&P 
Service via e-mail in accordance with 
M21-1 MR, IV. ii. 2. C. 10.(m)(n), 
furnishing the veteran's detailed 
description of alleged exposure to 
herbicides in Germany.  A request should 
be made for a review of DoD's inventory 
of herbicide operations to determine 
whether herbicides were used as alleged.  
If confirmation is not obtained, then a 
request should be submitted to JSRRC for 
verification of exposure to herbicides as 
alleged by the veteran.  

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

